               Case 1:18-cv-02341-JMF Document 63 Filed 10/06/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF NEW YORK

                                                               )
IN RE:                                                         )
                                                               )
GENERAL MOTORS LLC                                             )         No. 14-MD-2543 (JMF)
IGNITION SWITCH LITIGATION                                     )
                                                               )
This Document Relates to the Plaintiffs in the Actions         )         Hon. Jesse M. Furman
Listed on the Attached Exhibit A                               )
                                                               )



                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         The plaintiffs listed on the attached Exhibit A, each by and through their undersigned counsel,

pursuant to Rule 41(a)(l)(A)(i) of the Federal Rules of Civil Procedure and the Confidential Master

Settlement Agreement entered into by the parties, hereby give notice of the voluntary dismissal with

prejudice of all actions, claims, and causes of action against General Motors LLC and all other

defendants, including but not limited to the actions listed in the attached Exhibit A. Court approval

was not required for these plaintiffs. Costs taxed as paid. General Motors LLC has no objection and

consents to the dismissal with prejudice of these plaintiffs’ actions.

         This dismissal applies only to the claims of the plaintiffs listed on the attached Exhibit A, and

does not dismiss or affect any claims of any other plaintiff. Plaintiffs and Defendant each bear their

own costs.

Dated: October 6, 2020

                                                       Respectfully submitted,

                                                     /s/ Eric G. Jensen
                                                     Eric G. Jensen, MO #43094
                                                     THE POTTS LAW FIRM
                                                     431 S. Jefferson Ave., Suite 120
                   Case 1:18-cv-02341-JMF Document 63 Filed 10/06/20 Page 2 of 3



The Clerk of Court is directed to docket this       Springfield, MO 65806
on 14-MD-2543 and 18-CV-2341. The Clerk             Telephone: (417) 238-0889
is further directed to terminate Billy Elliott as   Facsimile: (713) 583-5388
a plaintiff in 14-MD-2543 and 18-CV-2341            Email: ejensen@potts-law.com
and to close 18-CV-2341. SO ORDERED.
                                                    Attorneys for Plaintiffs

                              October 6, 2020

                                                      By: /s/ Wendy L. Bloom
                                                      Richard C. Godfrey, P.C.
                                                      Andrew B. Bloomer, P.C.
                                                      Wendy L. Bloom
                                                      KIRKLAND & ELLIS LLP
                                                      300 North LaSalle
                                                      Chicago, IL 60654-3406
                                                      Telephone: (312) 862-2000
                                                      Facsimile: (312) 862-2200
                                                      richard.godfrey@kirkland.com
                                                      andrew.bloomer@kirkland.com
                                                      wendy.bloom@kirkland.com

                                                      Attorneys for Defendant General Motors LLC
Case 1:18-cv-02341-JMF Document 63 Filed 10/06/20 Page 3 of 3


                         EXHIBIT A


              First
 Last Name                           Case Number
              Name
                             Elliott v. General Motors LLC
   Elliott     Billy
                                      1:18-cv-02341
